Citation Nr: 0900460	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  99-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected right shoulder crepitus with scapular tendonitis, 
currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1981 
and from September 1981 to September 1997. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In the August 1998 rating decision, service connection was 
also granted for right shoulder scapular tendonitis, 
effective October 1, 1997; a noncompensable rating was 
assigned.  The veteran perfected an appeal as to the assigned 
rating. 
The veteran testified at a hearing held at the RO in January 
2000 before a Hearing Officer, a transcript of which has been 
associated with the veteran's claims file.

In a June 2003 rating decision, the right shoulder disability 
was recharacterized as right shoulder crepitus with scapular 
tendonitis; a 10 percent disability rating was assigned 
effective October 1, 1997.  

In a January 2004 decision, the Board denied a rating in 
excess of 10 percent for the right shoulder disability.  The 
veteran subsequently appealed the Board's January 2004 denial 
of that claim to the United States Court of Appeals for 
Veterans Claims (the Court).  In a May 2006 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board.  The Court's decision will be 
discussed below.

In May 2008, the Board remanded this claim to the VA Appeals 
Management Center (AMC) for further development.  In an 
August 2008 rating decision, the AMC assigned a 20 percent 
disability rating for the right shoulder disability effective 
July 17, 2008.  The AMC issued a Supplemental Statement of 
the Case (SSOC) in September 2008 and the case has been 
returned to the Board.

Issues not before the Board at this time

In January 2004, the Board denied the veteran's claim for an 
increased rating for degenerative disc disease L4-5.  The 
veteran did not appeal that decision.  

In May 2006, the Board denied service connection for 
residuals of a nose injury and denied a rating in excess of 
30 percent for right medial meniscus changes.  The Board 
assigned a separate 10 percent rating for degenerative joint 
disease of the right knee.  The veteran did not appeal those 
decisions.  

In the May 2008 decision, the Board granted a 10 percent 
disability rating for the meralgia paresthetica of the left 
lower extremity.  In a May 2008 rating decision implementing 
the Board's decision, the RO assigned the 10 percent rating 
for the left lower extremity disability effective October 1, 
1997.  There is no indication that the veteran has appealed 
those issues.  

In short, the only issue which is currently before the Board 
is the matter of an increased rating for the service-
connected right shoulder disability. 


FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected right shoulder disability is manifested by 
pain-free abduction and forward flexion to well above a point 
of midway between the side and shoulder level (45 degrees) 
with no additional limitation of motion with repetitive use.

2.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected right shoulder 
disability is inadequate.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the service-
connected right shoulder crepitus with scapular tendonitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5019-5201 (2008).

2.  The criteria for referral of the service-connected right 
shoulder crepitus with scapular tendonitis for consideration 
on an extra-schedular basis are not met.  38 C.F.R. § 
3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right shoulder disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The May 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

In its May 2006 memorandum decision, the Court held that 
"remand is necessary for VA to afford [the veteran] a VA 
examination that adequately considers his functional loss."  
The Court noted that "neither of [the VA] examinations 
provided any findings of functional impairment due to pain, 
including excess fatigue, weakness, and incoordination as 
required by [38 C.F.R.] §§ 4.40 and 4.45. "  As will be 
explained immediately below, this has been accomplished.  See 
the May 2006 memorandum decision, page 4.

The Court also noted that "[o]n remand, in assessing the 
medical evidence and assigning a disability rating pursuant 
to the applicable [Diagnostic Code], VA must take due account 
of [38 C.F.R.] §§ 4.40, 4.45, and the 'anti-pyramiding' 
provisions of 38 C.F.R. § 4.14."  Id.  This matter will also 
be discussed below.

Stegall concerns

The Board in May 2008 remanded the increased rating claim to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and for a VA examination pursuant to the 
Order of the Court.

In May 2008, the AMC provided appropriate VCAA notice 
pursuant to Dingess/Hartman and Vazquez-Flores to the 
veteran.  This will be discussed in greater detail 
immediately below.  In July 2008, the veteran underwent a VA 
examination, a report of which addresses functional 
impairment as was required by the Court.  Thus, there is 
compliance with the Court's and the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and the AMC informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
sent in April 2003 and May 2008, which were specifically 
intended to address the requirements of the VCAA.

The VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.

As for the evidence to be provided by the veteran, in the 
VCAA letters the RO and the AMC asked the veteran to identify 
and send relevant medical evidence.  The RO and the AMC 
provided the veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disability.

Moreover, in the May 2008 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [VA examinations were conducted in 
September 2000, May 2003, and July 2008.]

In the May 2008 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the May 2008 VCAA letter, the AMC informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
May 19, 2008 VCAA letter, page 2.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), in both letters and as to effective date, element (5), 
in the May 2008 VCAA letter, pages 3-4.

(iii.)  Vazquez-Flores

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  In its May 
2008 remand, the Board directed the AMC to provide VCAA 
notice pursuant to this decision.

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 [Fast Letter 08-16; June 2, 2008] subsequent to the 
Board's May 2008 remand, the Board finds that the Vazquez-
Flores decision does not apply to the present case.  In 
addition to entitlement to service connection, this matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. §§ 
5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 28 (2008) [holding as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

In any event, the veteran received specific notice of 
Vazquez-Flores in a letter from the AMC dated May 19, 2008.



(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO. This claim was 
initially adjudicated in August 1998, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in August 1998 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.

However, following the issuance of the VCAA letters, the 
veteran was allowed the opportunity to present evidence and 
argument in response.  Specifically, the claim was 
readjudicated in SSOCs issued in June 2003 and September 
2008.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

(v.) General comments

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes reports of VA examinations, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who presented written argument on his behalf.  
He testified at a hearing held at the RO before a Hearing 
Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Assignment of diagnostic code

The veteran is currently assigned a 20 percent disability 
rating for right shoulder crepitus with scapular tendonitis, 
under Diagnostic Codes 5019-5201 [bursitis; arm, limitation 
of motion].  See 38 C.F.R. § 4.27 (2008) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

There is no rating code for scapular tendonitis.  The 
veteran's service-connected right shoulder disability is 
therefore rated by analogy to bursitis.  See 38 C.F.R. § 4.20 
(2008) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous]. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Bursitis is rated based on limitation of motion of affected 
part.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (2008).  The Board therefore 
concludes that rating the right shoulder disability based on 
limitation of motion under Diagnostic Code 5201 is most 
appropriate in this case.  The medical evidence shows that 
the right shoulder disability is manifested primarily by 
limitation of motion.  The veteran and his representative 
have not suggested a more appropriate diagnostic code.

The medical evidence shows that the veteran now has 
degenerative joint disease of the right shoulder in addition 
to scapular tendonitis.  However, the existence of 
degenerative joint disease does not change the diagnostic 
code, since arthritis is also  rated based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Specific rating criteria

The veteran is right-handed.  Thus, his right upper extremity 
is considered his major extremity for rating purposes.  See 
38 C.F.R. § 4.69 (2008).

Diagnostic Code 5201 [arm, limitation of motion of] provides 
for the following levels of disability for the major upper 
extremity: to 25 degrees from side, a 
40 percent rating; midway between side and shoulder level, a 
30 percent rating; and at shoulder level, a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2008).



Analysis

Schedular rating

The currently assigned 20 percent rating contemplates 
limitation of motion to the shoulder level (90 degrees).  In 
order for a higher disability to be assigned, more severe 
limitation of motion [limitation of motion of the right arm 
to a point of midway between the side and shoulder level (45 
degrees)] must be demonstrated.  In this case, the competent 
evidence of record does not show that such limitation of 
motion is approximated.

The July 2008 VA examination reveals the following range of 
motion:


Active 
Motion
Passive 
Motion
Forward 
Elevation
150
180
Abduction
170
180
External 
Rotation
90
90
Internal 
Rotation
90
90

There is no competent medical evidence to the contrary.  The 
May 2003 VA examination revealed the following range of 
motion:


Active 
Motion
Forward 
Elevation
110
Abduction
130
External 
Rotation
70
Internal 
Rotation
70




The September 2000 VA examination revealed the following 
range of motion:


Active 
Motion
Forward 
Elevation
125
Abduction
100
External 
Rotation
90
Internal 
Rotation
90

Because the recent medical evidence shows right arm motion is 
to a level which is at or above the shoulder level (90 
degrees), and that shoulder motion is manifestly not limited 
to a point of midway between the side and shoulder level (45 
degrees), a 
30 percent or more disability rating is not warranted for the 
veteran's right shoulder disability under Diagnostic Code 
5201.

DeLuca considerations

In its decision, the Court noted that "[o]n remand, in 
assessing the medical evidence and assigning a disability 
rating pursuant to the applicable [Diagnostic Code], VA must 
take due account of [38 C.F.R.] §§ 4.40, 4.45."  See May 
2006 memorandum decision, page 4.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the Board has taken the veteran's self-reports of 
functional loss into account, it places greater weight of 
probative value on the objective medical evidence of record, 
which does not document any significant functional loss, over 
and above that contemplated in the currently assigned 20 
percent disability rating.  

At the July 2008 VA examination, physical examination 
revealed that the veteran had mild fatiguing and lack of 
endurance after continuous resistance greater than gravity 
during forward elevation and abduction but not during 
rotation.  No incoordination was noted.  The veteran 
experienced pain beginning at 90 degrees of passive forward 
elevation with the pain being 5 out of 10 in intensity, at 90 
degrees of active forward elevation with the pain being 5 out 
of 10 in intensity, and at 70 degrees of repetitive forward 
elevation (a minimum of 5 repetitions) with the pain being 7 
out of 10 in intensity.  Forward elevation was limited to 90 
degrees on repetitive testing.  The veteran experienced pain 
beginning at 150 degrees of passive abduction with the pain 
being 5 out of 10 in intensity, at 115 degrees of active 
abduction with the pain being 5 out of 10 in intensity, and 
at 80 degrees of repetitive forward elevation (a minimum of 5 
repetitions) with the pain being 7 out of 10 in intensity.  
Abduction was limited to 115 degrees on repetitive testing.  
Thus, loss of function occurred at a level well above 45 
degrees, which is congruent with the assigned 20 percent 
rating.  

In short, the medical evidence of record, obtained pursuant 
to the Court's remand instructions, does not show functional 
loss which is congruent with limitation of motion midway 
between side and shoulder level.  Accordingly, there is no 
basis on which to assign a higher level of disability based 
on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

In its decision, the Court cited Esteban v. Brown, 6 Vet. 
App. 259, 261(1994), and noted that "[o]n remand, in 
assessing the medical evidence and assigning a disability 
rating pursuant to the applicable [Diagnostic Code], VA must 
take due account of ... the 'anti-pyramiding' provisions of 
38 C.F.R. § 4.14."  See May 2006 memorandum decision, page 
4.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The medical evidence makes it clear that the veteran's right 
shoulder disability constitutes a single disease entity and 
that the primary functional impairment is limitation of 
motion.  As was discussed in the law and regulations section 
above, arthritis and scapular tendonitis are in fact rated 
upon limitation of motion, as has been done here.  A 10 
percent disability rating based upon x-ray findings of 
arthritis may be assigned only in cases in which limitation 
of motion is noncompensable, which is manifestly not the case 
here.  Separate disability ratings for arthritis and scapular 
tendonitis would therefore constitute improper pyramiding 
under 38 C.F.R. § 4.14.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

Staged ratings have in fact been assigned by the RO.  A 10 
percent disability rating was assigned effective October 1, 
1997, the date of service connection.  A rating of 20 percent 
was assigned effective July 17, 2008, the date of he VA 
examination described above.

In order for a disability rating of 20 percent to be assigned 
prior to July 17, 2008, limitation of motion of the right arm 
to the shoulder level (90 degrees) must be demonstrated 
during that period.

The May 2003 VA examination revealed the following range of 
motion:


Active 
Motion
Forward 
Elevation
110
Abduction
130
External 
Rotation
70
Internal 
Rotation
70

The September 2000 VA examination revealed the following 
range of motion:


Active 
Motion
Forward 
Elevation
125
Abduction
100
External 
Rotation
90
Internal 
Rotation
90

The medical evidence prior to July 17, 2008 thus shows right 
arm motion is to a level that approximate the shoulder level 
(90 degrees).  

The Board finds that since the effective date of service 
connection, October 1, 1997, the veteran's right shoulder 
disability has met or nearly approximated the criteria for a 
20 disability rating.  Therefore, a 20 percent disability 
rating is warranted effective as of the date of service 
connection, October 1, 1997.
  
There is no basis on which to assign a rating in excess of 20 
percent at any time, to include under 38 C.F.R. §§ 4.40 and 
4.45.  Even taking into consideration the veteran's 
complaints of pain, motion of the right upper extremity has 
consistently been at the shoulder level, warranting the 
assignment of a 20 percent rating.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the veteran's claim under C.F.R. 
§ 3.321(b)(1) in the September 2008 SSOC.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
veteran's right shoulder disability with the established 
criteria found in the rating schedule for a shoulder 
disability shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers limitation 
of motion of the shoulder.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his right 
shoulder disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
There is nothing in the record which suggests that the right 
shoulder disability itself markedly impacted his ability to 
perform his job as a sales associate.  The veteran reported 
at the July 2008 VA examination that he had not missed work 
due to shoulder pain and that his only work accommodation was 
doing tasks that required less reaching.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the veteran's service-connected right 
shoulder disability warrants a disability rating in excess of 
the currently assigned 20 percent.  Under Fenderson, an 
initial 20 percent disability rating is assigned for the 
veteran's service-connected right shoulder crepitus with 
scapular tendonitis from October 1, 1997 to July 16, 2008.  
To that extent only, the appeal is allowed.

ORDER

Entitlement to an increased disability rating for the 
service-connected right shoulder crepitus with scapular 
tendonitis in excess of the currently assigned 20 percent is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


